Citation Nr: 9903920	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  97-00 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel




INTRODUCTION

The veteran retired from military service in February 1972, 
after completing more than 20 years of mostly continuous 
active duty.  He died in November 1995.

This appeal arises from the appellant's February 1996 notice 
of disagreement (NOD).


REMAND

When the veteran died in November 1995, the certificate of 
death showed the immediate cause of death as intractable 
hemorrhage, due to or as a likely consequence of poorly 
differentiated adenocarcinoma of the esophagus.  At the time 
of death his service-connected disabilities included chronic 
bronchitis, rated 10 percent; otitis medica, rated 
noncompensable; bilateral defective hearing, rated 
noncompensable; and hemorrhoids, rated noncompensable.

The veteran was in Wilford Hall Medical Center, Lackland Air 
Force Base, at the time of death.  While the certificate of 
death is available, medical records associated with his 
terminal hospitalization have not been associated with the 
claims folder.  The Board finds that in a cause of death 
case, it is incumbent upon VA to obtain records from other 
government agencies that bear upon the primary or 
contributing causes of death.  38 U.S.C.A. § 5106 (West 
1991).  Where such records are absent, a claim remains 
capable of substantiation.  

The only DD 214 in file for the veteran is from his last 
period of service, from February 1968 to February 1972, and 
it does not show any foreign service in the veteran's 20 
years in the Air Force.  When examined by the VA in May 1972, 
the veteran reported being stationed in various bases in the 
U.S., as well as in Germany in 1966.  He did not mention any 
service in the Republic of South Vietnam.  Service medical 
records show a New York APO number in November 1965.  The 
appellant maintains that the veteran told her he was in 
Vietnam.  The Board notes that the appellant requested 
consideration of Agent Orange exposure in regard to the cause 
of death, and the RO denied service connection for the cause 
of death as a result of exposure to herbicides on the basis 
that no such exposure had been shown.  In view of the fact 
that the case must be remanded to obtain potentially relevant 
medical records in the possession of the government, this 
opportunity will also be employed to clarify the claim of 
service in Vietnam.  The Board must caution the appellant 
that if the additional records developed by this remand do 
not well ground her claim, the burden will remain upon her to 
provide evidence that a disability of service origins caused 
or contributed to cause the veteran's death.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  This case is remanded for actions 
as follows:

1.  The appellant should be permitted to 
submit or identify any other evidence in 
support of her claim.  Medical evidence 
or opinion of a relationship between the 
cause of the veteran's death and service 
would be helpful.

2.  The RO should contact the Unites 
States Air Force, in order to determine 
if the veteran had any period of active 
duty in the Republic of South Vietnam.

3.  The RO should secure from Wilford 
Hall Medical Center, or the appropriate 
record custodian, all medical records 
associated with the veteran's terminal 
hospitalization.  The request for service 
department records should also include 
any treatment  records for the veteran 
from April 1987 to date of death.

4.  If service in the Republic of South 
Vietnam for the veteran is established, 
the RO should revisit the question of 
service connection for the cause of death 
as a result of exposure to herbicides.  

5.  Following completion of the above 
actions, the claim should be reviewed.  A 
claim for dependency and indemnity 
compensation (DIC) is a new claim; 
therefore, like any other claim for 
service-connected benefits, a DIC claim 
must be well-grounded.  Darby v. Brown, 
10 Vet. App. 243 (1997).

If the benefits sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


OLBY



- 5 -


